DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0321821 to Hsieh in view of U.S. Patent Application Publication 2014/0339290 to Han et al.

Furthermore, Hsieh teaches the optical module to be mounted and configured to communicate with a circuit board of a host device.  (Figure 6A, [0022])  But Hsieh fails to expressly teach one end of the PCB being provided with a gold finger for electrical connection to an external part.  However, Han teaches a wire bonding method for connecting optical components to a substrate.  Han further teaches using a metal, such as gold, forming wire fingers in order to provide the connection between a PCB and substrate.  [0003]  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided one end of the PCB being provided with a gold finger for electrical connection to an external part.  

In regards to claim 41, Hsieh teaches the second connecting surface is rigid, and the second connecting surface is fixed to the first connecting surface of the heat sink.
Allowable Subject Matter
Claims 14-23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 14-23, the prior art of record fails to disclose or reasonably suggest the optical module further comprises an optical interface at one end thereof and an assembly tolerance absorbing assembly disposed between the optoelectronic chip and the optical interface, and the assembly tolerance absorption assembly affects light transmission between the optical interface and the optoelectronic chip in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 38, as stated in the previous Office action mailed 22 December 2021, the prior art of record fails to disclose or reasonably suggest the optical system comprises the optoelectronic chip comprises a laser emitter directly packaged on the heat sink in addition to the accompanying features of the independent claim and any intervening claims.
Claims 24-37 and 40 are allowed.  As stated in the previous Office action mailed 22 December 2021, the prior art of record fails to disclose or reasonably suggest an optical module comprising a housing, a heat sink and a printed circuit board (PCB) disposed in the housing, an optoelectronic chip disposed on the heat sink; and an assembly tolerance absorbing assembly disposed in the housing, wherein one end of the optical module has an optical interface, the PCB 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TINA M WONG/            Primary Examiner, Art Unit 2874